 



Exhibit 10.1
BSQUARE CORPORATION
THIRD AMENDED AND RESTATED
STOCK PLAN

 



--------------------------------------------------------------------------------



 



             
1.
  DEFINITIONS     1  
 
           
2.
  PURPOSES     4  
 
           
3.
  ADMINISTRATION     4  
 
             
(a)
Committee     4    
(b)
Appointment of Committee     4    
(c)
Powers; Regulations     4    
(d)
Delegation to Executive Officer     5  
 
           
4.
  ELIGIBILITY     5  
 
           
5.
  STOCK     5  
 
           
6.
  TERMS AND CONDITIONS OF OPTIONS     5  
 
             
(a)
Number of Shares and Type of Option     6    
(b)
Date of Grant     6    
(c)
Option Price     6    
(d)
Duration of Options     6    
(e)
Vesting Schedule and Exercisability of Options     7    
(f)
Acceleration of Vesting     7    
(g)
Term of Option     8    
(h)
Exercise of Options     8    
(i)
Payment upon Exercise of Option     9    
(j)
Rights as a Shareholder     9    
(k)
Transfer of Option     10    
(l)
Securities Regulation and Tax Withholding     10    
(m)
Stock Split, Reorganization or Liquidation     12    
(n)
Approved Transactions; Control Purchase     13  
 
           
7.
  TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS     13  
 
             
(a)
Award of Stock Appreciation Rights     13    
(b)
Restrictions of Tandem SARs     14    
(c)
Amount of Payment Upon Exercise of SARs     14    
(d)
Form of Payment Upon Exercise of SARs     14  
 
           
8.
  RESTRICTED STOCK AWARDS     14  
 
             
(a)
Nature of Restricted Stock Awards     14    
(b)
Rights as a Shareholder     15    
(c)
Restrictions     15    
(d)
Vesting of Restricted Stock     15    
(e)
Waiver, Deferral and Reinvestment of Dividends     15  
 
           
9.
  UNRESTRICTED STOCK AWARDS     15  
 
             
(a)
Grant or Sale of Unrestricted Stock     15    
(b)
Elections to Receive Unrestricted Stock In Lieu of Compensation     15    
(c)
Restrictions on Transfers     16  
 
           
10.
  TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS     16  
 
           
11.
  SECURITIES REGULATION AND TAX WITHHOLDING     17  
 
           
12.
  STOCK SPLIT, REORGANIZATION OR LIQUIDATION     18  
 
           
13.
  APPROVED TRANSACTIONS; CONTROL PURCHASE     19  
 
           
14.
  EFFECTIVE DATE; TERM     20  

 



--------------------------------------------------------------------------------



 



             
15.
  NO OBLIGATIONS TO EXERCISE AWARD     20  
 
           
16.
  NO RIGHT TO AWARDS OR TO EMPLOYMENT     20  
 
           
17.
  APPLICATION OF FUNDS     20  
 
           
18.
  INDEMNIFICATION OF COMMITTEE     20  
 
           
19.
  SHAREHOLDERS AGREEMENT     21  
 
           
20.
  SEPARABILITY     21  
 
           
21.
  NON-EXCLUSIVITY OF THE PLAN     21  
 
           
22.
  EXCLUSION FROM PENSION AND PROFIT-SHARING COMPUTATION     21  
 
           
23.
  AMENDMENT OF PLAN     21  

 



--------------------------------------------------------------------------------



 



BSQUARE CORPORATION
THIRD AMENDED AND RESTATED
STOCK PLAN
1. DEFINITIONS.
     Capitalized terms not defined elsewhere in the Plan shall have the
following meanings (whether used in the singular or plural).

  (a)   “Agreement” means a written agreement approved by the Committee
evidencing Awards granted under the Plan.     (b)   “Approved Transaction” means

  (i)   a firm commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act covering the offer and sale of
Common Stock for the account of the Company to the public with aggregate
proceeds paid to the Company of not less than $10,000,000 (after the deduction
of underwriting commissions and offering expenses);     (ii)   the acquisition
of the Company by another entity by means of merger, consolidation or other
transaction or series of related transactions resulting in the exchange of the
outstanding shares of the Company for securities of, or consideration issued, or
caused to be issued by, the acquiring entity or any of its affiliates, provided,
that after such event the shareholders of the Company immediately prior to the
event own less than a majority of the outstanding voting equity securities of
the surviving entity immediately following the event;     (iii)   any
liquidation or dissolution of the Company; and     (iv)   any sale, lease,
exchange or other transfer not in the ordinary course of business (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company.

  (c)   “Award” means any award granted under the Plan, including Options, Stock
Awards, Restricted Stock Units and SARs.     (d)   “Awardee” means any person to
whom an Award is granted under the Plan (as well as any permitted transferee of
an Award).     (e)   “Board” means the Board of Directors of the Company.    
(f)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
section of the Code shall include any successor section.     (g)   “Committee”
shall mean the Board, or the committee appointed by the Board pursuant to
Section 3(b) of the Plan, if it is administering the Plan.     (h)   “Common
Stock” means the Common Stock, no par value, of the Company.

 



--------------------------------------------------------------------------------



 



  (i)   “Company” means BSQUARE CORPORATION, a Washington corporation.     (j)  
“Control Purchase” means any transaction (or series of related transactions) in
which any person, corporation or other entity (including any “person” as defined
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act, but excluding the Company
and any employee benefit plan sponsored by the Company):

  (i)   purchases any Common Stock (or securities convertible into Common Stock)
for cash, securities or any other consideration pursuant to a tender offer or
exchange offer unless by the terms of such offer the offeror, upon consummation
thereof, would be the “beneficial owner” (as that term is defined in Rule 13d-3
under the Exchange Act) of less than 30% of the shares of Common Stock then
outstanding; or     (ii)   becomes the “beneficial owner,” directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the then outstanding securities of the
Company ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors (calculated as provided in
Rule 13d-3(d) under the Exchange Act in the case of rights to acquire the
Company’s securities);

    provided, however, that the foregoing shall not constitute a Control
Purchase if the transactions or related transactions received the prior approval
of a majority of all of the directors of the Company, excluding for such purpose
the votes of directors who are directors or officers of, or have a material
financial interest in any Person (other than the Company) who is a party to the
event specified in either clauses (i) or (ii).

  (k)   “Covered Employee” has the meaning given to it by Section 162(m)(3) of
the Code.     (l)   “Date of Grant” means that date the Committee has deemed to
be the effective date of the Award for purposes of the Plan.     (m)  
“Disability” means any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months that renders
the Awardee unable to engage in any substantial gainful activity.     (n)  
“Effective Date” means at the time specified in the resolutions of the Board
adopting the Plan.     (o)   “Employees” means individuals employed by the
Company or a Related Corporation.     (p)   “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, or any successor statute or
statutes thereto. Reference to any specific section of the Exchange Act shall
include any successor section.     (q)   “Executive Officer” shall be defined in
Section 3(d).     (r)   “Fair Market Value” means, if the Common Stock is
publicly traded, the last sales price (or, if no last sales price is reported,
the average of the high bid and low asked prices) for a share of Common Stock on
that day (or, if that day is not a trading day, on the next preceding trading
day), as reported by the principal exchange on which the Common Stock is listed,
or, if the Common Stock is publicly traded but not listed on an exchange, as

2



--------------------------------------------------------------------------------



 



      reported by The Nasdaq Stock Market, or if such prices or quotations are
not reported by The Nasdaq Stock Market, as reported by any other available
source of prices or quotations selected by the Committee. If the Common Stock is
not publicly traded or if the Fair Market Value is not determinable by any of
the foregoing means, the Fair Market Value on any day shall be determined in
good faith by the Committee on the basis of such considerations as the Committee
deems important.

  (s)   “Immediate Family Member” means a spouse, children or grandchildren of
the Optionee.     (t)   “Incentive Stock Option” means an Option that is an
incentive stock option within the meaning of Section 422 of the Code.     (u)  
“Non-Employee Director” has the meaning given to it by Rule 16b-3 promulgated
under the Exchange Act of 1934.     (v)   “Non-Insiders” has the meaning given
to by Section 162(m)(3) of the Code.     (w)   “Non-Qualified Stock Option”
means an Option that is not an Incentive Stock Option.     (x)   “Option” means
an option with respect to shares of Common Stock awarded pursuant to Section 6.
    (y)   “Optionee” means any person to whom an Option is granted under the
Plan (as well as any permitted transferee of an Option).     (z)   “Outside
Director” has the meaning given to it by the regulations promulgated under
Section 162(m) of the Code.     (aa)   “Plan” means the BSQUARE CORPORATION
Third Amended and Restated Stock Plan.     (bb)   “Qualified Performance-Based
Compensation” has the meaning given to it by the regulations promulgated under
Section 162(m) of the Code.     (cc)   “Related Corporation” means any
corporation (other than the Company) that is a “parent corporation” of the
Company or “subsidiary corporation” of the Company, as defined in Sections
424(e) and 424(f), respectively, of the Code.     (dd)   “Restricted Stock
Awards” means Awards granted pursuant to Section 8.     (ee)   “Restricted Stock
Unit” means a bookkeeping entry representing the equivalent of one share of
Common Stock, as awarded under the Plan.     (ff)   “SARs” means Awards granted
pursuant to Section 7.     (gg)   “Section 16 Insiders” means individuals who
are subject to Section 16(b) of the Exchange Act with respect to the Common
Stock.     (hh)   “Securities Act” means the Securities Act of 1933, as amended
from time to time, or any successor statute or statutes thereto. References to
any specific section of the Securities Act shall include any successor section.

3



--------------------------------------------------------------------------------



 



  (ii)   “Stock Awards” means Restricted and Unrestricted Stock Awards granted
pursuant to Sections 8 and 9, respectively.     (jj)   “Ten Percent Shareholder”
means a person who owns more than ten percent of the total combined voting power
of the Company or any related corporation as determined with reference to
Section 424(d) of the Code.     (kk)   “Unrestricted Stock Awards” means Awards
granted pursuant to Section 9.

2. PURPOSES.
     The purposes of the Plan are to retain the services of directors, valued
key employees and consultants of the Company and such other persons as the
Committee shall select in accordance with Section 4, to encourage such persons
to acquire a greater proprietary interest in the Company, thereby strengthening
their incentive to achieve the objectives of the shareholders of the Company,
and to serve as an aid and inducement in hiring new employees and to provide an
equity incentive to directors, consultants and other persons selected by the
Committee.
3. ADMINISTRATION.

  (a)   Committee.

     The Plan shall be administered by the Board unless the Board appoints a
separate committee of the board to administer the Plan pursuant to Section 3(b)
below. A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members of the Committee and any action so taken shall be fully effective as if
it had been taken at a meeting.

  (b)   Appointment of Committee.

     The Board may appoint a committee consisting of two or more of its members
to administer the Plan. The Board shall consider whether a director is (i) an
Outside Director and (ii) a Non-Employee Director when appointing any such
Committee and shall appoint solely two or more individuals who qualify as
Outside Directors if the Board intends for compensation attributable to Options
to be Qualified Performance-Based Compensation. The Committee shall have the
powers and authority vested in the Board hereunder (including the power and
authority to interpret any provision of the Plan or of any Option). The members
of any such Committee shall serve at the pleasure of the Board.

  (c)   Powers; Regulations.

     Subject to the provisions of the Plan, and with a view to effecting its
purpose, the Committee shall have sole authority, in its absolute discretion,
to:

  (i)   construe and interpret the Plan;
    (ii)   define the terms used in the Plan;     (iii)   prescribe, amend and
rescind rules and regulations relating to the Plan;     (iv)   correct any
defect, supply any omission or reconcile any inconsistency in the Plan;     (v)
  grant Awards under the Plan;     (vi)   determine the individuals to whom
Awards shall be granted under the Plan and the type of Award;     (vii)  
determine the time or times at which Awards shall be granted under the Plan;

4



--------------------------------------------------------------------------------



 



  (viii)   determine the number of shares of Common Stock subject to each Award,
the exercise price of each Award, the duration of each Award and the times at
which each Award shall become exercisable;     (ix)   determine all other terms
and conditions of Awards; and     (x)   make all other determinations necessary
or advisable for the administration of the Plan.

     All decisions, determinations and interpretations made by the Committee
shall be binding and conclusive on all participants in the Plan and on their
legal representatives, heirs and beneficiaries.

  (d)   Delegation to Executive Officer.

     The Committee may by resolution delegate to one or more executive officers
(the “Executive Officer”) of the Company the authority to grant Awards under the
Plan to consultants and employees of the Company who, at the time of grant, are
not Section 16 Insiders nor Covered Employees; provided, however, that the
authority delegated to the Executive Officer under this Section 3 shall not
exceed that of the Committee under the provisions of the Plan and shall be
subject to such limitations, in addition to those specified in this Section 3,
as may be specified by the Committee at the time of delegation.
4. ELIGIBILITY.
     Incentive Stock Options may be granted to any individual who, at the time
such Options are granted, is an Employee, including Employees who are also
directors of the Company. Other Awards may be granted to Employees and to such
other persons as the Committee shall select. Awards may be granted in
substitution for outstanding options or equity-based awards of another
corporation in connection with the merger, consolidation, acquisition of
property or stock or other reorganization between such other corporation and the
Company or any subsidiary of the Company. At such point as the Company first
becomes subject to the periodic reporting requirements of Section 12 of the
Exchange Act, no person shall be eligible to receive in any fiscal year Awards
for more than 500,000 shares of Common Stock (subject to adjustment as set forth
herein).
5. STOCK.
     The Company is authorized to grant up to a total of 9,857,755 shares of the
Company’s authorized but unissued, or reacquired, Common Stock pursuant to
Awards under the Plan; provided, however, that the number of shares reserved for
issuance under the Plan during each of the Company’s fiscal years beginning on
January 1, 2003 shall be increased annually by an amount equal to the lesser of
(A) four percent (4%) of the Company’s outstanding shares at the end of the
previous fiscal year, (B) an amount determined by the Board of Directors or
(C) 1,500,000 shares. The number of shares with respect to which Awards may be
granted hereunder (including the amount of the annual increase described in this
Section 5) is subject to adjustment as set forth herein. In the event that any
outstanding Award expires or is terminated for any reason, the shares of Common
Stock allocable to the unexercised or forfeited portion of such Award may again
be subject to an Award granted to the same Awardee or to a different person
eligible under Section 4; provided, however, that any expired or terminated
Awards will be counted against the maximum number of shares with respect to
which Awards may be granted to any particular person as set forth in Section 4.
6. TERMS AND CONDITIONS OF OPTIONS.
     Each Option granted under the Plan shall be evidenced by an Agreement.
Agreements may contain such provisions, not inconsistent with the Plan, as the
Committee or Executive Officer, in its discretion, may deem advisable. All
Options also shall comply with the following requirements:

5



--------------------------------------------------------------------------------



 



  (a)   Number of Shares and Type of Option.

     Each Agreement shall state the number of shares of Common Stock to which it
pertains and whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option. In the absence of action to the contrary by the
Committee or Executive Officer in connection with the grant of an Option, all
Options shall be Non-Qualified Stock Options. The aggregate Fair Market Value
(determined at the Date of Grant) of the Common Stock with respect to which the
Incentive Stock Options granted to the Optionee and any incentive stock options
granted to the Optionee under any other stock option plan of the Company, any
Related Corporation or any predecessor corporation are exercisable for the first
time by the Optionee during any calendar year shall not exceed $100,000, or such
other limit as may be prescribed by the Code. If

  (i)   an Optionee holds one or more Incentive Stock Options under the Plan
(and/or any incentive stock options under any other stock option plan of the
Company, any Related Corporation or any predecessor corporation), and     (ii)  
the aggregate Fair Market Value of the shares of Common Stock with respect to
which, during any calendar year, such Options become exercisable for the first
time exceeds $100,000 (said value to be determined as provided above),

    then such Option or Options are intended to qualify under Section 422 of the
Code with respect to the maximum number of such shares as can, in light of the
foregoing limitation, be so qualified, with the shares so qualified to be the
shares subject to the Option or Options earliest granted to the Optionee. If an
Option that would otherwise qualify as an Incentive Stock Option becomes
exercisable for the first time in any calendar year for shares of Common Stock
that would cause such aggregate Fair Market Value to exceed $100,000, then the
portion of the Option in respect of such shares shall be deemed to be a
Non-Qualified Stock Option.

  (b)   Date of Grant.         Each Agreement shall state the Date of Grant.    
(c)   Option Price.

     Each Agreement shall state the price per share of Common Stock at which it
is exercisable. The exercise price shall be fixed by the Committee or Executive
Officer at whatever price the Committee or Executive Officer may determine in
the exercise of its sole discretion; provided, however, that the per share
exercise price for an Incentive Stock Option shall not be less than the Fair
Market Value at the Date of Grant; provided further, that with respect to
Incentive Stock Options granted to Ten Percent Shareholders of the Company, the
per share exercise price shall not be less than 110 percent (110%) of the Fair
Market Value at the Date of Grant; and, provided further, that Options granted
in substitution for outstanding options of another corporation in connection
with the merger, consolidation, acquisition of property or stock or other
reorganization involving such other corporation and the Company or any
subsidiary of the Company may be granted with an exercise price equal to the
exercise price for the substituted option of the other corporation, subject to
any adjustment consistent with the terms of the transaction pursuant to which
the substitution is to occur.

  (d)   Duration of Options.

6



--------------------------------------------------------------------------------



 



     On the Date of Grant, the Committee or Executive Officer shall designate,
subject to Section 6(g), the expiration date of the Option, which date shall not
be later than ten (10) years from the Date of Grant in the case of Incentive
Stock Options; provided, however, that the expiration date of any Incentive
Stock Option granted to a Ten Percent Shareholder shall not be later than five
(5) years from the Date of Grant. In the absence of action to the contrary by
the Committee in connection with the grant of an Option, and except in the case
of Incentive Stock Options granted to Ten Percent Shareholders, all Options
granted under this Section 6 shall expire ten (10) years from the Date of Grant.

  (e)   Vesting Schedule and Exercisability of Options

     No Option shall be exercisable until it has vested. The vesting schedule
for each Option shall be specified by the Committee or Executive Officer at the
time of grant of the Option; provided, however, that if no vesting schedule is
specified at the time of grant, the Option shall be vested according to the
following schedule:

          Number of Years of     Continuous Employment   Portion of Total With
the Company Following   Option Which Will Become Grant Date   Vested
 
       
1
    25 %
2
    50 %
3
    75 %
4
    100 %

     The Committee or Executive Officer may specify a vesting schedule for all
or any portion of an Option based on the achievement of performance objectives
established in advance of the commencement by the Optionee of services related
to the achievement of the performance objectives. Performance objectives shall
be expressed in terms of one or more of the following: return on equity, return
on assets, share price, market share, sales, earnings per share, costs, net
earnings, net worth, inventories, cash and cash equivalents, gross margin or the
Company’s performance relative to its internal business plan. Performance
objectives may be in respect of the performance of the Company as a whole
(whether on a consolidated or unconsolidated basis), a Related Corporation, or a
subdivision, operating unit, product or product line of the foregoing.
Performance objectives may be absolute or relative and may be expressed in terms
of a progression or a range. An Option which is exercisable (in whole or in
part) upon the achievement of one or more performance objectives may be
exercised only upon completion of the following process: (a) the Optionee must
deliver written notice to the Company that the performance objective has been
achieved and demonstrating, if necessary, how the objective has been satisfied,
(b) within 45 days after receipt of such notice, the Committee will make a good
faith determination whether such performance objective has been achieved and
deliver written notice to the Optionee detailing the results of such
determination; if the Company fails to respond with such 45-day period, then the
performance objective shall be presumed to have been achieved and (c) upon
receipt of written notice from the Company that the performance objective has
been achieved (or upon expiration of such 45-day period without a determination
by the Company), the Optionee may exercise the Option; upon receipt of written
notice from the Company that the performance objective has not been achieved,
the Optionee shall have 15 days to appeal the Company’s determination and the
Company shall have 15 days after the receipt of such appeal to consider the
issues presented by the Optionee and make a determination on the appeal, which
determination shall be conclusive and binding on the Optionee.
(f) Acceleration of Vesting.

7



--------------------------------------------------------------------------------



 



     Except to the extent that such acceleration would render unavailable
“pooling of interests” accounting treatment for any reorganization, merger or
consolidation of the Company, the vesting of one or more outstanding Options may
be accelerated by the Board at such times and in such amounts as it shall
determine in its sole discretion.

  (g)   Term of Option.

     Any vested Option granted to an Optionee shall terminate, to the extent not
previously exercised, upon the occurrence of the first of the following events:

  (i)   as designated by (x) the Board in accordance with Section 6(n) hereof or
(y) the Committee or the Executive Officer in accordance with Section 6(d)
hereof;     (ii)   the date of the Optionee’s termination of employment or
contractual relationship with the Company or any Related Corporation for cause
(as determined in the sole discretion of the Committee);     (iii)   the
expiration of ninety (90) days from the date of the Optionee’s termination of
employment or contractual relationship with the Company or any Related
Corporation for any reason whatsoever other than cause, death or Disability
unless the exercise period is extended by the Committee a date not later than
the expiration date of the Option;     (iv)   the expiration of one year from
(A) the date of death of the Optionee or (B) cessation of the Optionee’s
employment or contractual relationship by reason of Disability unless the
exercise period is extended by the Committee until a date not later than the
expiration date of the Option; or     (v)   any other event specified by the
Committee at the time of grant of the Option.

     If an Optionee’s employment or contractual relationship is terminated by
death, any Option granted to the Optionee shall be exercisable only by the
person or persons to whom such Optionee’s rights under such Option shall pass by
the Optionee’s will or by the laws of descent and distribution of the state or
county of the Optionee’s domicile at the time of death. The Committee shall
determine whether an Optionee has incurred a Disability on the basis of medical
evidence reasonably acceptable to the Committee. Upon making a determination of
Disability, the Committee shall, for purposes of the Plan, determine the date of
an Optionee’s termination of employment or contractual relationship.
     Unless accelerated in accordance with Section 6(f), any unvested Option
granted to an Optionee shall terminate immediately upon termination of
employment of the Optionee by the Company for any reason whatsoever, including
death or Disability. For purposes of the Plan, transfer of employment between or
among the Company and/or any Related Corporation shall not be deemed to
constitute a termination of employment with the Company or any Related
Corporation. For purposes of this subsection with respect to Incentive Stock
Options, employment shall be deemed to continue while the Optionee is on
military leave, sick leave or other bona fide leave of absence (as determined by
the Committee). The foregoing notwithstanding, employment shall not be deemed to
continue beyond the first ninety (90) days of such leave, unless the Optionee’s
re-employment rights are guaranteed by statute or by contract.
(h) Exercise of Options.
     If less than all of the shares included in an Option are purchased, the
remainder may be purchased at any subsequent time prior to the expiration date
with respect to, or the termination of, the Option. No

8



--------------------------------------------------------------------------------



 



portion of any Option may be exercised for less than one hundred (100) shares
(as adjusted pursuant to Section 6(m)); provided, however, that if the Option is
less than one hundred (100) shares, it may be exercised with respect to all
shares for which it is vested. Only whole shares may be issued upon exercise of
an Option, and to the extent that an Option covers less than one (1) share, it
is unexercisable.
     An Option or any portion thereof may be exercised by giving written notice
to the Company upon such terms and conditions as the Agreement evidencing the
Option may provide and in accordance with such other procedures for the exercise
of an Option as the Committee may establish from time to time. Such notice shall
be accompanied by payment in the amount of the aggregate exercise price for such
shares, which payment shall be in the form specified in Section 6(i). The
Company shall not be obligated to issue, transfer or deliver a certificate of
Common Stock to the holder of any Option until provision has been made by the
holder, to the satisfaction of the Company, for the payment of the aggregate
exercise price for all shares for which the Option shall have been exercised and
for satisfaction of any tax withholding obligations associated with such
exercise. Options granted to an Optionee are, during the Optionee’s lifetime,
exercisable only by the Optionee or a transferee who takes title to the Option
in the manner permitted by Section 6(k).

  (i)   Payment upon Exercise of Option.

     Upon the exercise of an Option, the Optionee shall pay to the Company the
aggregate exercise price therefor in cash, by certified or cashier’s check. In
addition, such Optionee may pay for all or any portion of the aggregate exercise
price by complying with one or more of the following alternatives:
          (1) by delivering to the Company whole shares of Common Stock then
owned by such Optionee, or, subject to the prior approval of the Committee, by
the Company withholding whole shares of Common Stock otherwise issuable to the
Optionee upon exercise of the Option, which shares of Common Stock received or
withheld shall be valued for such purpose at their Fair Market Value on the date
of exercise.
           (2) by delivering a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company the
amount of sale or loan proceeds required to pay the exercise price;
           (3) by any combination of the foregoing methods of payment; or
           (4) by complying with any other payment mechanism, including through
the execution of a promissory note, as may be permitted for the issuance of
equity securities under applicable securities and other laws and approved by the
Committee at the time of exercise.

  (j)   Rights as a Shareholder.

     An Optionee shall have no rights as a shareholder with respect to any
shares of Common Stock issuable upon exercise of the Option until such holder
becomes a record holder of such shares. Subject to the provisions of
Sections 6(m), no rights shall accrue to an Optionee and no adjustments shall be
made on account of dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights declared on, or
created in, the Common Stock for which the record date is prior to the date such
Optionee becomes a record holder of the shares of Common Stock issuable upon
exercise of such Option.

9



--------------------------------------------------------------------------------



 



  (k)   Transfer of Option.

     Options granted under the Plan and the rights and privileges conferred by
the Plan may not be transferred, assigned, pledged or hypothecated in any manner
(whether by operation of law or otherwise) other than by will, by applicable
laws of descent and distribution or pursuant to a domestic relations order (as
defined in the Code or Title I of the Employment Retirement Income Security Act
of 1974 or the rules or regulations thereunder), and shall not be subject to
execution, attachment or similar process; provided, however, that solely with
respect to Non-Qualified Stock Options, the Committee may, in its discretion,
authorize all or a portion of the Options to be granted to an Optionee to be on
terms which permit transfer by such Optionee to:

  (i)   Immediate Family Members,     (ii)   a trust or trusts for the exclusive
benefit of such Immediate Family Members, or     (iii)   a partnership in which
such Immediate Family Members are the only partners, provided that:

  (x)   there may be no consideration for any such transfer,     (y)   the
Agreement evidencing such Options must be approved by Committee, and must
expressly provide for transferability in a manner consistent with this Section,
and     (z)   subsequent transfers of transferred Options shall be prohibited
other than by will, by applicable laws of descent and distribution or pursuant
to a domestic relations order (as defined in the Code or Title I of the
Employment Retirement Income Security Act of 1974 or the rules or regulations
thereunder).

Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Section 6(l)(2), the term “Optionee” shall be deemed to
refer to the initial transferor. The events of termination of employment of
Section 6(g) shall continue to be applied with respect to the original Optionee,
following which the options shall be exercisable by the transferee only to the
extent, and for the periods, specified in Section 6(g). Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any Option or of
any right or privilege conferred by the Plan contrary to the provisions hereof,
or upon the sale, levy or any attachment or similar process upon the rights and
privileges conferred by the Plan, such Option shall thereupon terminate and
become null and void.

  (l)   Securities Regulation and Tax Withholding.

10



--------------------------------------------------------------------------------



 



          (1) No shares of Common Stock shall be issued upon exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
shares shall comply with all relevant provisions of law, including, without
limitation, any applicable state securities laws, the Securities Act, the
Exchange Act, the rules and regulations thereunder and the requirements of any
stock exchange upon which such shares may then be listed, and such issuance
shall be further subject to the approval of counsel for the Company with respect
to such compliance, including the availability of an exemption from registration
for the issuance and sale of such shares. The inability of the Company to obtain
from any regulatory body the authority deemed by the Company to be necessary for
the lawful issuance and sale of any shares under the Plan, or the unavailability
of an exemption from registration for the issuance and sale of any shares under
the Plan, shall relieve the Company of any liability with respect to the
non-issuance or sale of such shares.
     As long as the Common Stock is not registered under the Exchange Act, the
Company intends that all offers and sales of Options and shares of Common Stock
issuable upon exercise of Options shall be exempt from registration under the
provisions of Section 5 of the Securities Act, and the Plan shall be
administered in a manner so as to preserve such exemption. The Company also
intends that the Plan shall constitute a written compensatory benefit plan,
within the meaning of Rule 701(b) promulgated under the Securities Act, and that
each Option granted pursuant to the Plan at a time when the Common Stock is not
registered under the Exchange Act shall, unless otherwise specified by the
Committee at the time the Option is granted or at any time thereafter, be
granted in reliance on the exemption from the registration requirements of
Section 5 of the Securities Act provided by Rule 701.
     As a condition to the exercise of an Option, the Committee may require the
Optionee to represent and warrant in writing at the time of such exercise that
the shares of Common Stock issuable upon exercise of the Option are being
purchased only for investment and without any then-present intention to sell or
distribute such shares. At the option of the Committee, a stop-transfer order
against such shares may be placed on the stock books and records of the Company,
and a legend indicating that such shares may not be pledged, sold or otherwise
transferred unless an opinion of counsel is provided stating that such transfer
is not in violation of any applicable law or regulation, may be stamped on the
certificates representing such shares in order to assure an exemption from
registration. The Committee also may require such other documentation as it
shall, in its discretion, deem necessary from time to time to comply with
federal and state securities laws. THE COMPANY HAS NO OBLIGATION TO UNDERTAKE
REGISTRATION OF ANY OPTION OR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF ANY OPTION.
          (2) The Optionee shall pay to the Company by certified or cashier’s
check, promptly upon exercise of the Option or, if later, the date that the
amount of such obligations becomes determinable, all applicable federal, state,
local and foreign withholding taxes that the Committee, in accordance with the
applicable rules and regulations, determines to result from the exercise of the
Option or from a transfer or other disposition of shares of Common Stock
acquired upon exercise of the Option or otherwise related to the Option or
shares of Common Stock acquired upon exercise of the Option, which determination
by the Committee of the amount due shall be binding upon the Optionee. Upon
approval of the Committee, such Optionee may satisfy such obligation by
complying with one or more of the following alternatives selected by the
Committee:
     (A) by delivering to the Company whole shares of Common Stock then owned by
such Optionee, or by the Company withholding whole shares of Common Stock
otherwise issuable to the Optionee upon exercise of the Option, which shares of
Common Stock received or withheld shall have a Fair Market Value on the date of
exercise (as determined by the Committee in good faith) equal to the tax
obligation to be paid by such Optionee upon such exercise;

11



--------------------------------------------------------------------------------



 



     (B) by executing appropriate loan documents approved by the Committee by
which such Optionee borrows funds from the Company to pay the withholding taxes
due under this Section 6(l)(2), with such repayment terms as the Committee shall
select;
     (C) by any combination of the foregoing methods of payment; or
     (D) by complying with any other payment mechanism as may be permitted for
the issuance of equity securities under applicable securities and other laws and
approved by the Committee from time to time.
          (3) The issuance, transfer or delivery of certificates of Common Stock
pursuant to the exercise of an Option may be delayed, at the discretion of the
Committee, until the Committee is satisfied that the applicable requirements of
the federal and state securities laws and the withholding provisions of the Code
have been met.

  (m)   Stock Split, Reorganization or Liquidation.

               (1) Upon the occurrence of any of the following events, the
Committee shall, with respect to each outstanding Option, proportionately adjust
the number of shares of Common Stock issuable upon exercise of such Option, the
per share exercise price or both so as to preserve the rights of the Optionee
substantially proportionate to the rights of such Optionee prior to such event,
and to the extent that such action shall include an increase or decrease in the
number of shares of Common Stock issuable upon exercise of outstanding Options,
the number of shares available under Section 5 (including the amount of the
annual increase in the number of shares reserved for issuance described in
Section 5) shall automatically be increased or decreased, as the case may be,
proportionately, without further action on the part of the Committee, the
Company, the Company’s shareholders, or any Optionee:

  (i)   the Company shall at any time be involved in a transaction described in
Section 424(a) of the Code (or any successor provision) or any “corporate
transaction” described in the regulations promulgated thereunder;     (ii)   the
Company subdivides its outstanding shares of Common Stock into a greater number
of shares of Common Stock (by stock dividend, stock split, reclassification or
otherwise) or combines its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (by reverse stock split, reclassification or
otherwise); or     (iii)   any other event with substantially the same effect
shall occur.

               (2) If the Company shall at any time declare an extraordinary
dividend with respect to the Common Stock, whether payable in cash or other
property, or is involved in any recapitalization, spin-off, combination,
exchange of shares, warrants or rights offering to purchase Common Stock, or
other similar event (including a merger or consolidation other than one that
constitutes an Approved Transaction), the Committee may, in the exercise of its
sole discretion and with respect to each outstanding Option, proportionately
adjust the number of shares of Common Stock issuable upon exercise of such
Option, the per share exercise price or both so as to preserve the rights of the
Optionee substantially proportionate to the rights of such Optionee prior to
such event, and to the extent that such action shall include an increase or
decrease in the number of shares of Common Stock issuable upon exercise of
outstanding Options, the number of shares available under Section 5 of the Plan
shall automatically be increased or decreased, as the case may be,
proportionately, without further action on the part of the Committee, the
Company, the Company’s shareholders, or any Optionee.

12



--------------------------------------------------------------------------------



 



               (3) The foregoing adjustments shall be made by the Committee or
by the applicable terms of any assumption or substitution document.
               (4) With respect to the foregoing adjustments, the number of
shares subject to an Option shall always be a whole number. The Committee may,
if deemed appropriate, provide for a cash payment to any Optionee in connection
with any adjustment made pursuant to this Section 6(m).
               (5) The grant of an Option shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure, to merge, consolidate or
dissolve, to liquidate or to sell or transfer all or any part of its business or
assets.

  (n)   Approved Transactions; Control Purchase.

     In the event of any Approved Transaction or Control Purchase, if so
provided for in the Agreement representing such Option, an Option may become
exercisable in full in respect of the aggregate number of shares thereunder
effective upon the Control Purchase or immediately prior to consummation of the
Approved Transaction. In the case of an Approved Transaction, the Company shall
provide notice of the pendency of the Approved Transaction at least fifteen
(15) days prior to the expected date of consummation thereof to each Optionee
entitled to acceleration. Each such Optionee shall thereupon be entitled to
exercise the vested portion of the Option at any time prior to consummation of
the Approved Transaction or immediately following the Control Purchase. Any such
exercise shall be contingent on such consummation.
     Following consummation of the Approved Transaction or Control Purchase, and
until such Option is terminated pursuant to Section 6(g) hereof, any vested
portion of Options that are not exercised shall remain exercisable, and any
unvested portions of any Options shall remain in effect and continue to vest in
accordance with the vesting schedule specified at the time of grant, and upon
such vesting shall become exercisable. Notwithstanding the foregoing, in its
reasonable discretion, the Board may determine that any or all outstanding
Options that are unvested at the time of, or are not exercised upon consummation
of, the Approved Transaction or Control Purchase shall thereafter terminate,
provided that, in making such determination, the Board shall consider the best
interests of the Optionees, the Company and its shareholders, and will make such
determination only if the action to be taken, in the opinion of the Board, is
appropriate in light of the circumstances under which such determination is
made.
     Moreover, except to the extent that such determination would render
unavailable “pooling of interests” accounting treatment for any reorganization,
merger or consolidation of the Company, the Board may take, or make effective
provision for the taking of, such action as in the opinion of the Board is
equitable and appropriate in order to substitute new stock options for any or
all outstanding Options that do not become exercisable on an accelerated basis,
or to assume such Options (which assumption may be effected by any means
determined by the Board, in its discretion, including, but not limited to, by a
cash payment to each Optionee, in cancellation of the Options held by him or
her, of such amount as the Board determines, in its sole discretion, represents
the then value of the Options) and in order to make such new stock options or
assumed Options, as nearly as practicable, equivalent to the old Options, taking
into account, to the extent applicable, the kind and amount of securities, cash
or other assets into or for which the Common Stock may be changed, converted or
exchanged in connection with the Approved Transaction.
7. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

  (a)   Award of Stock Appreciation Rights.

     Stock appreciation rights (“SARs”) may be granted to eligible participants,
either on a free-standing basis (without regard to or in addition to the grant
of an Option) or on a tandem basis (related to

13



--------------------------------------------------------------------------------



 



the grant of an underlying Option). SARs granted in tandem with or in addition
to an Option may be granted either at the same time as the Option or at a later
time; provided, however, that a tandem SAR shall not be granted with respect to
any outstanding Incentive Stock Option without the consent of the Awardee. SARs
shall be evidenced by Agreements stating the number of shares of Common Stock
subject to the SAR evidenced thereby and the terms and conditions of such SAR.
In no event shall a SAR be exercisable more than ten years from the date it is
granted. The Awardee shall have none of the rights of a shareholder of the
Company with respect to any shares of Common Stock represented by a SAR.

  (b)   Restrictions of Tandem SARs.

     No Incentive Stock Option may be surrendered in connection with the
exercise of a tandem SAR unless the Fair Market Value of the Common Stock
subject to the Incentive Stock Option is greater than the exercise price for
such Incentive Stock Option. SARs granted in tandem with Options shall be
exercisable only to the same extent and subject to the same conditions as the
Options related thereto are exercisable. Additional conditions to the exercise
of any such tandem SAR may be prescribed.

  (c)   Amount of Payment Upon Exercise of SARs.

     A SAR shall entitle the Awardee to receive, subject to the provisions of
the Plan and the applicable Agreement, a payment having an aggregate value equal
to the product of (i) the excess of (A) the Fair Market Value on the exercise
date of one share of Common Stock over (B) the base price per share specified in
the applicable Agreement, times (ii) the number of shares specified by the SAR,
or portion thereof, which is exercised. In the case of exercise of a tandem SAR,
such payment shall be made in exchange for the surrender of the unexercised
related Option (or any portion or portions thereof which the Awardee from time
to time determines to surrender for this purpose).

  (d)   Form of Payment Upon Exercise of SARs.

     Payment by the Company of the amount receivable upon any exercise of a SAR
may be made by the delivery of Common Stock or cash, or any combination of
Common Stock and cash, as determined in the sole discretion of the Committee
from time to time. If upon settlement of the exercise of a SAR an Awardee is to
receive a portion of such payment in shares of Common Stock, the number of
shares shall be determined by dividing such portion by the Fair Market Value of
a share of Common Stock on the exercise date. No fractional shares shall be used
for such payment and the Committee shall determine whether cash shall be given
in lieu of such fractional shares or whether such fractional shares shall be
eliminated.
8. RESTRICTED STOCK AWARDS.

  (a)   Nature of Restricted Stock Awards.

     A Restricted Stock Award is an Award pursuant to which the Company may, in
its sole discretion, grant or sell, at such purchase price as determined by the
Committee, in its sole discretion, shares of Common Stock subject to such
restrictions and conditions as the Committee may determine at the time of grant
(“Restricted Stock”), which purchase price shall be payable in cash or other
form of consideration acceptable to the Committee. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The terms and conditions of
each such Agreement shall be determined by the Committee, and such terms and
conditions may differ among individual Awards and Awardees.

14



--------------------------------------------------------------------------------



 



  (b)   Rights as a Shareholder.

     Upon execution of an Agreement setting forth the Restricted Stock Award and
payment of any applicable purchase price, an Awardee shall have the rights of a
shareholder with respect to the voting of the Restricted Stock, subject to such
conditions contained in the applicable Agreement. Unless the Committee shall
otherwise determine, certificates evidencing the Restricted Stock shall remain
in the possession of the Company until such Restricted Stock is vested as
provided in Section 8(d) below, and the Awardee shall be required, as a
condition of the grant, to deliver to the Company a stock power endorsed in
blank.

  (c)   Restrictions.

     Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of except as specifically provided herein or in
the applicable Agreement. If an Awardee’s employment (or other service
relationship) with the Company terminates under the conditions specified in the
applicable Agreement, or upon such other event or events as may be stated in the
applicable Agreement, the Company or its assigns shall have the right or shall
agree, as may be specified in the applicable Agreement, to repurchase some or
all of the shares of Common Stock subject to the Award at such purchase price as
is set forth in such instrument.

  (d)   Vesting of Restricted Stock.

     The Committee at the time of grant shall specify the date or dates and/or
the attainment of pre-established performance goals, objectives and other
conditions on which Restricted Stock shall become vested, subject to such
further rights of the Company or its assigns as may be specified in the
applicable Agreement.

  (e)   Waiver, Deferral and Reinvestment of Dividends.

     The Restricted Stock Award Agreement may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Stock.
9. UNRESTRICTED STOCK AWARDS.

  (a)   Grant or Sale of Unrestricted Stock.

     The Committee may, in its sole discretion, grant (or sell at a purchase
price determined by the Committee) an Unrestricted Stock Award to any Awardee,
pursuant to which such Awardee may receive shares of Common Stock free of any
vesting restrictions (“Unrestricted Stock”) under the Plan. Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services or other valid consideration, or in lieu of any cash
compensation due to such individual.

  (b)   Elections to Receive Unrestricted Stock In Lieu of Compensation.

     Upon the request of an Awardee and with the consent of the Committee, each
such Awardee may, pursuant to an advance written election delivered to the
Company no later than the date specified by the Committee, receive a portion of
the cash compensation otherwise due to such Awardee in the form of shares of
Unrestricted Stock either currently or on a deferred basis.

15



--------------------------------------------------------------------------------



 



  (c)   Restrictions on Transfers.

     The right to receive shares of Unrestricted Stock on a deferred basis may
not be sold, assigned, transferred, pledged or otherwise encumbered, other than
by will or the laws of descent and distribution.
10. TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS.

  (a)   Restricted Stock Unit Agreement.

     Each grant of Restricted Stock Units under the Plan shall be evidenced by
an Agreement between the recipient and the Company. Such Restricted Stock Units
shall be subject to the terms of the Plan and may be subject to any other terms
that are not inconsistent with the Plan. The provisions of the various
Agreements evidencing Restricted Stock Units under the Plan need not be
identical.

  (b)   Number of Shares.

     Each Agreement evidencing a Restricted Stock Unit shall specify the number
of shares of Common Stock to which the Restricted Stock Unit pertains and shall
provide for the adjustment of such number in accordance with Section 12.

  (c)   Payment for Awards.

     To the extent that an Award is granted in the form of Restricted Stock
Units, no cash consideration shall be required of the Awardee.

  (d)   Vesting of Restricted Stock Units.

     The Committee at the time of grant shall specify the date or dates and/or
the attainment of pre-established performance goals, objectives and other
conditions on which the Restricted Stock Unit shall become vested, subject to
such further rights of the Company or its assigns as may be specified in the
applicable Agreement.

  (e)   Voting and Dividend Rights.

     The holders of Restricted Stock Units shall have no voting rights. Prior to
settlement or forfeiture, any Restricted Stock Unit awarded under the Plan may,
at the Committee’s discretion, carry with it a right to dividend equivalents.
Such right entitles the holder to be credited with an amount equal to all cash
dividends paid on one share of Common Stock while the Restricted Stock Unit is
outstanding. Dividend equivalents may be converted into additional Restricted
Stock Units. Settlement of dividend equivalents may be made in the form of cash,
in the form of shares of Common Stock, or in a combination of both. Prior to
distribution, any dividend equivalents that are not paid shall be subject to the
same conditions and restrictions as the Restricted Stock Units to which they
attach.

  (f)   Form and Time of Settlement of Restricted Stock Units.

     Settlement of vested Restricted Stock Units may be made in the form of
(a) cash, (b) shares of Common Stock or (c) any combination of both, as
determined by the Committee. The actual number of Restricted Stock Units
eligible for settlement may be larger or smaller than the number included in the
original Award, based on predetermined performance factors. Methods of
converting Restricted Stock Units into cash may include (without limitation) a
method based on the average Fair Market Value of shares of Common Stock over a
series of trading days. Vested Restricted Stock Units may be settled in a lump
sum or in installments. The distribution may occur or commence when all vesting
conditions

16



--------------------------------------------------------------------------------



 



applicable to the Restricted Stock Units have been satisfied or have lapsed, or
it may be deferred to any later date. The amount of a deferred distribution may
be increased by an interest factor or by dividend equivalents. Until an Award of
Restricted Stock Units is settled, the number of such Restricted Stock Units
shall be subject to adjustment pursuant to Section 12.

  (g)   Creditors’ Rights.

     A holder of Restricted Stock Units shall have no rights other than those of
a general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Restricted Stock Agreement.
11. SECURITIES REGULATION AND TAX WITHHOLDING.
     (a) No shares of Common Stock shall be issued upon exercise of an Award
unless the exercise of such Award and the issuance and delivery of such shares
shall comply with all relevant provisions of law, including, without limitation,
any applicable state securities laws, the Securities Act, the Exchange Act, the
rules and regulations thereunder and the requirements of any stock exchange upon
which such shares may then be listed, and such issuance shall be further subject
to the approval of counsel for the Company with respect to such compliance,
including the availability of an exemption from registration for the issuance
and sale of such shares. The inability of the Company to obtain from any
regulatory body the authority deemed by the Company to be necessary for the
lawful issuance and sale of any shares under the Plan, or the unavailability of
an exemption from registration for the issuance and sale of any shares under the
Plan, shall relieve the Company of any liability with respect to the
non-issuance or sale of such shares.
     As long as the Common Stock is not registered under the Exchange Act, the
Company intends that all offers and sales of Awards and shares of Common Stock
issuable upon exercise of Awards shall be exempt from registration under the
provisions of Section 5 of the Securities Act, and the Plan shall be
administered in a manner so as to preserve such exemption. The Company also
intends that the Plan shall constitute a written compensatory benefit plan,
within the meaning of Rule 701(b) promulgated under the Securities Act, and that
each Award granted pursuant to the Plan at a time when the Common Stock is not
registered under the Exchange Act shall, unless otherwise specified by the
Committee at the time the Award is granted or at any time thereafter, be granted
in reliance on the exemption from the registration requirements of Section 5 of
the Securities Act provided by Rule 701.
     As a condition to the exercise of an Award, the Committee may require the
Awardee to represent and warrant in writing at the time of such exercise that
the shares of Common Stock issuable upon exercise of the Award are being
purchased only for investment and without any then-present intention to sell or
distribute such shares. At the option of the Committee, a stop-transfer order
against such shares may be placed on the stock books and records of the Company,
and a legend indicating that such shares may not be pledged, sold or otherwise
transferred unless an opinion of counsel is provided stating that such transfer
is not in violation of any applicable law or regulation, may be stamped on the
certificates representing such shares in order to assure an exemption from
registration. The Committee also may require such other documentation as it
shall, in its discretion, deem necessary from time to time to comply with
federal and state securities laws. THE COMPANY HAS NO OBLIGATION TO UNDERTAKE
REGISTRATION OF ANY AWARD OR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF ANY AWARD.
     (b) The Awardee shall pay to the Company by certified or cashier’s check,
promptly upon exercise of the Award or, if later, the date that the amount of
such obligations becomes determinable, all applicable federal, state, local and
foreign withholding taxes that the Committee, in accordance with the applicable
rules and regulations, determines to result from the exercise of the Award or
from a transfer or other disposition of shares of Common Stock acquired upon
exercise of the Award or otherwise related to

17



--------------------------------------------------------------------------------



 



the Award or shares of Common Stock acquired upon exercise of the Award, which
determination by the Committee of the amount due shall be binding upon the
Awardee. Upon approval of the Committee, such Awardee may satisfy such
obligation by complying with one or more of the following alternatives selected
by the Committee:
     (i) by delivering to the Company whole shares of Common Stock then owned by
such Awardee, or by the Company withholding whole shares of Common Stock
otherwise issuable to the Awardee upon exercise of the Award, which shares of
Common Stock received or withheld shall have a Fair Market Value on the date of
exercise (as determined by the Committee in good faith) equal to the tax
obligation to be paid by such Awardee upon such exercise;
     (ii) by executing appropriate loan documents approved by the Committee by
which such Awardee borrows funds from the Company to pay the withholding taxes
due under this Section 11, with such repayment terms as the Committee shall
select;
     (iii) by any combination of the foregoing methods of payment; or
     (iv) by complying with any other payment mechanism as may be permitted for
the issuance of equity securities under applicable securities and other laws and
approved by the Committee from time to time.
     (c) The issuance, transfer or delivery of certificates of Common Stock
pursuant to the exercise of an Award may be delayed, at the discretion of the
Committee, until the Committee is satisfied that the applicable requirements of
the federal and state securities laws and the withholding provisions of the Code
have been met.
12. STOCK SPLIT, REORGANIZATION OR LIQUIDATION.
     (a) Upon the occurrence of any of the following events, the Committee
shall, with respect to each outstanding Award, proportionately adjust the number
of shares of Common Stock issuable upon exercise of such Award, the per share
exercise price or both so as to preserve the rights of the Awardee substantially
proportionate to the rights of such Awardee prior to such event, and to the
extent that such action shall include an increase or decrease in the number of
shares of Common Stock issuable upon exercise of outstanding Awards, the number
of shares available under Section 5 (including the amount of the annual increase
in the number of shares reserved for issuance described in Section 5) shall
automatically be increased or decreased, as the case may be, proportionately,
without further action on the part of the Committee, the Company, the Company’s
shareholders, or any Awardee:
     (i) the Company shall at any time be involved in a transaction described in
Section 424(a) of the Code (or any successor provision) or any “corporate
transaction” described in the regulations promulgated thereunder;
     (ii) the Company subdivides its outstanding shares of Common Stock into a
greater number of shares of Common Stock (by stock dividend, stock split,
reclassification or otherwise) or combines its outstanding shares of Common
Stock into a smaller number of shares of Common Stock (by reverse stock split,
reclassification or otherwise); or
     (iii) any other event with substantially the same effect shall occur.
     (b) If the Company shall at any time declare an extraordinary dividend with
respect to the Common Stock, whether payable in cash or other property, or is
involved in any recapitalization, spin-off,

18



--------------------------------------------------------------------------------



 



combination, exchange of shares, warrants or rights offering to purchase Common
Stock, or other similar event (including a merger or consolidation other than
one that constitutes an Approved Transaction), the Committee may, in the
exercise of its sole discretion and with respect to each outstanding Award,
proportionately adjust the number of shares of Common Stock issuable upon
exercise of such Award, the per share exercise price or both so as to preserve
the rights of the Awardee substantially proportionate to the rights of such
Awardee prior to such event, and to the extent that such action shall include an
increase or decrease in the number of shares of Common Stock issuable upon
exercise of outstanding Awards, the number of shares available under Section 5
of the Plan shall automatically be increased or decreased, as the case may be,
proportionately, without further action on the part of the Committee, the
Company, the Company’s shareholders, or any Awardee.
     (c) The foregoing adjustments shall be made by the Committee or by the
applicable terms of any assumption or substitution document.
     (d) With respect to the foregoing adjustments, the number of shares subject
to an Award shall always be a whole number. The Committee may, if deemed
appropriate, provide for a cash payment to any Awardee in connection with any
adjustment made pursuant to this Section 12.
     (e) The grant of an Award shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.
13. APPROVED TRANSACTIONS; CONTROL PURCHASE.
     In the event of any Approved Transaction or Control Purchase, if so
provided for in the Agreement representing such Award, an Award may become
exercisable in full in respect of the aggregate number of shares thereunder
effective upon the Control Purchase or immediately prior to consummation of the
Approved Transaction. In the case of an Approved Transaction, the Company shall
provide notice of the pendency of the Approved Transaction at least fifteen
(15) days prior to the expected date of consummation thereof to each Awardee
entitled to acceleration. Each such Awardee shall thereupon be entitled to
exercise the vested portion of the Award at any time prior to consummation of
the Approved Transaction or immediately following the Control Purchase. Any such
exercise shall be contingent on such consummation.
     Following consummation of the Approved Transaction or Control Purchase, and
until such Award is terminated, any vested portion of Awards that are not
exercised shall remain exercisable, and any unvested portions of any Awards
shall remain in effect and continue to vest in accordance with the vesting
schedule specified at the time of grant, and upon such vesting shall become
exercisable. Notwithstanding the foregoing, in its reasonable discretion, the
Board may determine that any or all outstanding Awards that are unvested at the
time of, or are not exercised upon consummation of, the Approved Transaction or
Control Purchase shall thereafter terminate, provided that, in making such
determination, the Board shall consider the best interests of the Awardees, the
Company and its shareholders, and will make such determination only if the
action to be taken, in the opinion of the Board, is appropriate in light of the
circumstances under which such determination is made.
     Moreover, except to the extent that such determination would render
unavailable “pooling of interests” accounting treatment for any reorganization,
merger or consolidation of the Company, the Board may take, or make effective
provision for the taking of, such action as in the opinion of the Board is
equitable and appropriate in order to substitute new awards for any or all
outstanding Awards that do not become exercisable on an accelerated basis, or to
assume such Awards (which assumption may be effected by any means determined by
the Board, in its discretion, including, but not limited to, by a cash payment
to each Awardee, in cancellation of the Awards held by him or her, of such
amount as the Board determines, in its sole discretion, represents the then
value of the Awards) and in order to make such new stock options or

19



--------------------------------------------------------------------------------



 



assumed Awards, as nearly as practicable, equivalent to the old Awards, taking
into account, to the extent applicable, the kind and amount of securities, cash
or other assets into or for which the Common Stock may be changed, converted or
exchanged in connection with the Approved Transaction.
14. EFFECTIVE DATE; TERM.
     The Plan shall be effective at the time specified in the resolutions of the
Board adopting the Plan (the “Effective Date”). Awards may be granted by the
Committee or Executive Officer from time to time thereafter until the tenth
anniversary of the Effective Date. Termination of the Plan shall not terminate
any Award granted prior to such termination. Issuance of Non-Qualified Stock
Options under the Plan shall be subject to the requirement of RCW 21.20.310(10)
that the Administrator of Securities of the Department of Financial Institutions
of the State of Washington be provided with notification of the adoption of the
Plan. No Non-Qualified Stock Option shall be granted hereunder until this
notification requirement has been satisfied. Issuance of Incentive Stock Options
under the Plan within twelve (12) months after the Effective Date shall be
subject to the approval of the Plan by the shareholders of the Company at a duly
held meeting of shareholders at which a majority of all outstanding voting stock
of the Company is represented in person or by proxy. The approval required shall
be a majority of the votes cast on the proposal to approve the Plan. Such
approval may also be provided pursuant to a written consent in lieu of such
meeting. No Incentive Stock Option granted hereunder shall be exercisable until
this approval requirement has been satisfied. If this requirement is not
satisfied within twelve (12) months after the Effective Date, then,
notwithstanding any contrary provision in the Plan (a) no Incentive Stock
Options may thereafter be granted under the Plan, and (b) each Incentive Stock
Option granted under the Plan prior thereto shall automatically be deemed to be
a Non-Qualified Stock Option (except to the extent the Agreement evidencing the
Option expressly provides otherwise).
15. NO OBLIGATIONS TO EXERCISE AWARD.
     The grant of an Award shall impose no obligation upon the Awardee to
exercise such Award.
16. NO RIGHT TO AWARDS OR TO EMPLOYMENT.
     Whether or not any Awards are to be granted under the Plan shall be
exclusively within the discretion of the Committee, and nothing contained in the
Plan shall be construed as giving any person any right to participate under the
Plan. The grant of an Award to any Awardee shall in no way constitute any form
of agreement or understanding binding on the Company or any Related Corporation,
express or implied, that the Company or such Related Corporation will employ or
contract with such Awardee for any length of time, nor shall it interfere in any
way with the Company’s or, where applicable, a Related Corporation’s right to
terminate such Awardee’s employment at any time, which right is hereby reserved.
17. APPLICATION OF FUNDS.
     The proceeds received by the Company from the sale of Common Stock issued
upon the exercise of Awards shall be used for general corporate purposes, unless
otherwise directed by the Board.
18. INDEMNIFICATION OF COMMITTEE.
     In addition to all other rights of indemnification they may have by virtue
of being a member of the Board or an executive officer of the Company, members
of the Committee and the Executive Officer shall be indemnified by the Company
for all reasonable expenses and liabilities of any type or nature, including
attorneys’ fees, incurred in connection with any action, suit or proceeding to
which they or any of them are a party by reason of, or in connection with, the
Plan or any Award granted under the Plan, and against all amounts paid by them
in settlement thereof (provided that such settlement is approved by independent
legal

20



--------------------------------------------------------------------------------



 



counsel selected by the Company), except to the extent that such expenses relate
to matters for which it is adjudged that such Committee member or Executive
Officer is liable for willful misconduct; provided, however, that within fifteen
(15) days after the institution of any such action, suit or proceeding, the
Committee member or Executive Officer involved therein shall, in writing, notify
the Company of such action, suit or proceeding, so that the Company may have the
opportunity to make appropriate arrangements to prosecute or defend the same.
19. SHAREHOLDERS AGREEMENT.
     Unless the Agreement evidencing an Award expressly provides otherwise, each
Awardee may be required, as a condition to the issuance of any shares of Common
Stock that such Awardee acquires upon the exercise of the Award, to execute and
deliver to the Company a shareholders agreement in such form as may be required
by the Company at the time of such exercise, or a counterpart thereof, together
with, unless the Awardee is unmarried, a spousal consent in the form required
thereby, unless the Awardee has previously executed and delivered such documents
and they are in effect at the time of exercise and apply by their terms to the
shares to be issued.
20. SEPARABILITY.
     With respect to Incentive Stock Options, if the Plan does not contain any
provision required to be included herein under Section 422 of the Code, such
provision shall be deemed to be incorporated herein with the same force and
effect as if such provision had been set out in full herein; provided, however,
that to the extent any Option that is intended to qualify as an Incentive Stock
Option cannot so qualify, the Option, to that extent, shall be deemed to be a
Non-Qualified Stock Option for all purposes of the Plan.
21. NON-EXCLUSIVITY OF THE PLAN.
     Neither the adoption of the Plan by the Board nor the submission of the
Plan to the shareholders of the Company for approval shall be construed as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and the awarding of stock and cash otherwise than
pursuant to the Plan, and such arrangements may be either generally applicable
or applicable only in specific cases.
22. EXCLUSION FROM PENSION AND PROFIT-SHARING COMPUTATION.
     By acceptance of an Award, unless otherwise provided in the Agreement
evidencing the Award, the Awardee with respect to such Award shall be deemed to
have agreed that the Award is special incentive compensation that will not be
taken into account, in any manner, as salary, compensation or bonus in
determining the amount of any payment or other benefit under any pension,
retirement or other employee benefit plan, program or policy of the Company or
any of its affiliates.
23. AMENDMENT OF PLAN.
     The Board may, at any time, modify, amend or terminate the Plan or modify
or amend any Award granted pursuant to the Plan, including, without limitation,
such modifications or amendments as are necessary to maintain compliance with
applicable statutes, rules or regulations; provided, however, that no amendment
with respect to an outstanding Award which has the effect of reducing the
benefits afforded to the Awardee shall be made over the objection of such
Awardee; further provided, that the events triggering acceleration of vesting of
an outstanding Award may be modified, expanded or eliminated without the consent
of the Awardee. The Board may condition the effectiveness of any such amendment
on the receipt of shareholder approval at such time and in such manner as the
Committee may consider necessary for the Company to comply with or to avail the
Company, the Awardees or both of the benefits of any securities,

21



--------------------------------------------------------------------------------



 



tax, market listing or other administrative or regulatory requirement which the
Board determines to be desirable. Without limiting the generality of the
foregoing, the Board may modify grants to persons who are eligible to receive
Awards under the Plan who are foreign nationals or employed outside the United
States to recognize differences in local law, tax policy or custom.

     
Date Amended and Restated Plan was Approved by Board of Directors of Company:
  January 29, 1998
 
   
Date Amended and Restated Plan was Approved by Shareholders of Company:
  January 29, 1998
 
   
As Amended by the Board of Directors and Shareholders of the Company:
  August 31, 1999
 
  May 2, 2000

 
  April 29, 2003
 
  May 12, 2005
 
   
As Amended and Restated by the Board of Directors of the Company:
  December 21, 2007

22